DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 8/13/2021.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 8/13/2021as been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-17 of U.S. Patent No. 11, 125,617 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent claims anticipate instant claims.
Instant claims correspond to the Patent claims as follows:
17/402,242
11, 125, 617
1-2
1-2
3, 4, 5, 6, 7
3, 4, 5, 6, 7, respectively
8-10
8-10
11, 12, 13, 14
11, 12, 13, 14, respectively
15-17
15-17


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 12, 15, is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Gerstch (US Patent # 5,118,926
	As to claims 1, 8, 15, Gerstch teaches a system, comprising: a slit (15, Fig.1) to allow inward passage of an optical beam; an optical portion to receive the optical beam, the optical portion comprising: at least one optical splitter (21, 22, 23, Fig,1) to split the optical beam into at least two optical paths; and an electrical portion to receive the optical beams split into the at least two optical paths, the electrical portion comprising: at least one photodetector (32, 33, 34, Fig.1) to receive each of the split optical beam; at least one amplifier (35, 36, 37, Fig.1) communicatively coupled to each of the at least one photodetector to amplify the split optical beam; and at least one analog-to-digital converter (ADC) (38, Fig.1) communicatively coupled to each of the at least one amplifier to convert the split optical beams into digital signals.
	As to claims 5, 12, Gerstch teaches all as applied to claims 1, 8, and in addition teaches wherein the photodetector is a photodiode (column 2, lines 23-27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6, 9, 11, 13, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstch.
As to claims 2, 9, 16, Gerstch teaches all as applied to claims 1, 8, 15, and in addition a processor (39, Fig.1) to: collect the digital signals from the at least one analog-to-digital converter (ADC); and combine the digital signals; and generate an optical spectrum based on the combined digital signals, the optical spectrum representing an input optical signal.
 Gerstch is silent to said processor using stitching technique. However Examiner takes Official Notice to the fact the use of a processor with stitching technique is well known in art in order to stitch together optical irradiance/data collected by said processor.
As to claims 4, 11, Gerstch teaches all as applied to claims 1, 8 except for the optical splitter being an asymmetrical optical splitter. However, Examiner takes Official Notice for the fact the use of asymmetrical beam splitter is well known in the art in order to measure light with various intensities.
As to claims 6, 13, Gerstch teaches all as applied to claims 1, 8 except for the amplifier being a linear amplifier. However, Examiner takes Official Notice to the fact the use of linear amplifier in optical detection apparatus is well known when output signal being proportional to input but delivering more power into a load is desired.
	Claims 7, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstch in view of Ershov (US Patent # 5,835,210).
	As to claims 7, 14, Gerstch teaches all as applied to clams 1, 8. Gerstch is silent to wherein the system is a photodetection system for a multi-pass optical spectrum analyzer (OSA).
	However, Ershov, in the same field of endeavor, teaches a photodetection system (18, Fig.1) for a multi-pass optical spectrum analyzer (OSA) (abstract). It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the optical portion and electrical portion of Gerstch to the multi-pass spectrometer of Ershov in order to analyze/characterize the optical beam/signal reflected to photometer (18, PM, Fig.1) of Ershov.
 Allowable Subject Matter
Claims 3, 10, and 17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	As to claims 1, 8, 15, Cargill et al. (US Patent # 5,515,169) teaches a system, comprising: a slit (32, Fig.2C) to allow inward passage of an optical beam; an optical portion to receive the optical beam, the optical portion comprising: at least one optical splitter (34, Fig.2C) to split the optical beam into at least two optical paths; and an electrical portion to receive the optical beams split into the at least two optical paths, the electrical portion comprising: at least one photodetector (46, 48, Fig.2C) to receive each of the split optical beam; at least one amplifier communicatively coupled to each of the at least one photodetector to amplify the split optical beam (column 7, lines 14-24); and at least one analog-to-digital converter (ADC) (58, 60, Fig.2C) communicatively coupled to each of the at least one amplifier to convert the split optical beams into digital signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886